Citation Nr: 1242423	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
Entitlement to service connection for a left leg disability secondary to the service- connected right groin growth, postoperative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1979 to August 1982. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board will not address the claim for direct service connection for a left leg disability as this issue was denied by the Board in a prior November 1983 decision.  In May 2005, the Board denied a claim to reopen service connection for a left leg disability.  The Veteran was properly notified of the November 1983 and May 2005 Board decisions and they became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In his current claim, dated October 2008, the Veteran is not requesting that his original claim for a left leg disorder be reopened; but instead, seeks to prevail on the issue of secondary service connection.  As such, the Board will only adjudicate the issue of service connection for a left leg disability as secondary to the service-connected disability.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2. The Veteran has a currently diagnosed left leg disability; specifically, meralgia paresthetica.

3. The Veteran is service-connected for a right groin growth, postoperative.  

4. The Veteran's left leg disability is not proximately due to or aggravated by the service-connected right groin, postoperative disability.
CONCLUSION OF LAW

The criteria for service connection for a left leg disability secondary to a right groin growth, postoperative, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters dated December 2008 and June 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and secondary service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of each claim.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination in 
July 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions and findings obtained in this case are adequate.  The July 2009 VA opinion considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  

The Board does acknowledge that the July 2009 VA examination did not specifically state whether the left leg disability was aggravated by the Veteran's right groin scar; however, the Board finds that the medical examination sufficiently addresses both the issue of proximate cause and aggravation, and therefore, does not a warrant a remand for an additional examination and/or opinion to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Specifically, the examiner stated that "at this time there is no evidence to support lesions related to this gentleman's term of service from 1979 to 1982 regarding either lower extremity."  Further, the examiner opined "to a reasonable degree of medical certainty," that the Veteran's meralgia paresthetica of the left thigh appears to be unrelated to the service connected lesion that was removed in the right groin and would not have been an occurrence as a result of this.  Moreover, the examiner explained that "the probabilities are less than 50 percent that any of the Veteran's current ailments are related to the service connected disability."  The examiner reasoned that there is no evidence to support that the removal of a lesion on the right groin area would relate to the Veteran's left leg disability.  The Board finds that a plain reading of the opinion provided by the VA examiner encompasses the question of aggravation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination, a private examination from the Brain and Spine Center, post-service private treatment records, and both the Veteran and his representative's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44  (1992). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran's claim is for service connection for a left leg disability, which he contends developed secondary to his service-connected right groin growth, postoperative.  Specifically, the Veteran reports that after having a lesion removed from his right groin area in service, he has experienced numbness and sensitivity in his left leg.  

The Board finds that the Veteran has a current disability of meralgia paresthetica (numbness and tingling) in the left leg.  The July 2009 VA examiner conducted a sensory examination of the Veteran's lower extremities and reported that there is a definite patch of decreased sensation, oval in shape, measuring about 3 centimeters in width and about 6 centimeters in length on the left thigh area.  The examiner opined that the Veteran had possible left meralgia paresthetica in his left leg.  Similarly, the September 2009 private examination from the Brain and Spine Center diagnosed the Veteran as having meralgia paresthetica in the left leg.  Based on these two medical opinions, the Board finds that the Veteran has a current disability.

The Veteran is currently service-connected for a right groin growth, postoperative.  While in service, the Veteran had a lesion removed on his right groin area using electrofulguration, resulting in a scar.  The Board finds, however, that 
the criteria of a link between the left leg disability and the postoperative right groin growth has not been established.  The Board finds that the weight of the evidence demonstrates that the Veteran's left leg disability is not proximately due to or aggravated by the service-connected right groin growth postoperative.  

The Veteran underwent a VA examination in July 2009.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In the July 2009 VA examination, which weighs against the Veterans claim, the examiner reviewed the Veteran's history and conducted an extensive physical examination of the Veteran's lower extremities.  The examiner reasoned that there is no evidence to support that the removal of a lesion on the right groin area would relate to either of  the Veteran's lower extremities.  The examiner stated that the relationship of the left thigh numbness to the groin lesion "makes no sense."  While the July 2009 VA examiner did not specifically state that the left leg disability was "aggravated" by the Veteran's right groin scar, the Board finds that medical opinion addresses both the issue of proximate cause and aggravation.  Specifically, the examiner stated that "at this time there is no evidence to support lesions related to this gentleman's term of service from 1979 to 1982 regarding either lower extremity."  The examiner also opined "to a reasonable degree of medical certainty," that the Veteran's meralgia paresthetica of the left thigh appears to be unrelated to the service connected lesion that was removed in the right groin and would not have been an occurrence as a result of this.  Moreover, the examiner explained that "the probabilities are less than 50 percent that any of this has anything to do with this gentlemans service connection."  The Board finds that the July 2009 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by a sound reasoning.

The medical evidence of record also contains a private examination report from the Brain and Spine Center dated September 2009, which supports the Veteran's diagnosis of meralgia paresthetica in the left leg.  Although the doctor diagnosed the Veteran as having meralgia paresthetica, the doctor opined that the most likely cause of sensory loss in the left leg was due to increased abdominal girth (weight gain).  The examiner further stated that "it is also possible that he has scar tissue residuals from removal of a growth in the left inguinal area."  There are two issues of concern with the examiner's opinion relating to the right groin scar: First, the examiner's factual statement is incorrect insofar as the removal of the growth occurred on the right inguinal area, not the left.  Second, the examiner's opinion is speculative and inconclusive and cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  (A physician's statement framed in terms such as "may" or "could" is not probative.)  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Considered in its full context, the September 2009 private examination report lacks probative value because it is an opinion of mere possibility and not probability.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative").  Therefore, the Board finds that the examiner's opinion that scar tissue is a "possible" cause for his left leg condition is insufficient to establish service connection and is of little probative value.  

The July 2009 VA examination, is competent, credible, and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by sound reasoning.  The examiner reviewed the Veteran's history and conducted an extensive physical examination of the Veteran's extremities.  The Board finds that the medical evidence sufficiently addressed the issue of whether the Veteran's leg disorder was proximately due to or aggravated by the right groin scar disability.  

Additionally, the Veteran reports that following the right groin lesion removal in service, he developed numbness and tingling sensation in the left thigh, the opposite side area of the lesion removal.  However, in the Veteran's first VA examination in January 1983, only five months after discharge, the Veteran did not report any numbness or tingling sensations in the left leg to the VA examiner.  In fact, the 1983 VA examiner found "no evidence of any significant soft tissue edema, tenderness or other abnormality."  The Veteran had normal range of motion in the left hip, left knee and left ankle joint.  The examiner found that the Veteran could walk on his heels and toes without difficulty, squat, and that his gait was not grossly impaired.   

The Veteran also alleges that the numbness and tingling sensation has continued in the left thigh area since three months prior to his discharge from service.  However, the evidence of record shows no diagnosis or treatment for his left leg condition prior to July 2009.  Additionally, the Veteran's separation examination in May 1982 is silent for any neurological or lower extremity conditions.  Although the record does contain medical evidence relating to a left Achilles tendon surgery and a right bunion surgery, these records do not show that the Veteran reported any left leg numbness or tingling sensation.  The Board finds that the Veteran's statements as to continuous left leg numbness after service are not credible because they are outweighed by other evidence of record, notably a 1983 VA examination administered only five months after discharge.  

The Veteran's representative argues that the left leg condition is a direct result of the electrofulguration procedure used to remove the lesion from the Veteran's right groin area.  The Board finds, after a careful review of the evidence, nothing in the record suggests that the electrofulguration procedure would have caused the left leg condition.  Importantly, both the VA examination and the private examination do not report that this medical procedure was the probable cause of the left leg meralgia paresthetica.  

The Board also acknowledges the Veteran's lay statements indicating his belief that his current left leg disability developed secondary to his service-connected right groin growth.  To the extent that the Veteran contends that his currently diagnosed meralgia paresthetica in his left leg is related to his right groin growth, he is not competent to render such a medical nexus opinion regarding the more complex disability of meralgia paresthetica.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  This is not a case in which the Veteran's lay statements alone can serve to establish an association between his meralgia paresthetica in the left leg and his right groin growth. 

Finally, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claim for secondary service connection.  The preponderance of the evidence is against the Veteran's claim for service connection for a left leg condition, claimed as secondary to the service connected growth, right groin, postoperative disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disability secondary to the service-connected right groin growth, postoperative is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


